Weadock, J.
In a chancery foreclosure of a land contract a personal decree against defendant Julia Steinhebel was sought by notice in the summons and a deficiency judgment, if any, was asked in the bill of complaint. Defendant answered by her attorney,, who did not appear on the hearing. A decree was granted plaintiff, fixing the amount due at $5,513.66, ordering sale which was made by circuit court commissioner, whose report of same was confirmed.
A petition was filed and granted for the sum of $2,681.08, by a decretal order, filed December 24, *2381932, and defendant appealed because a deficiency was not asked for in the summons.
The decree and decretal order appealed from is affirmed, with costs to appellee.
McDonald, C. J., and Potter, Sharpe, North, Fead, Wiest, and Btjtzel, JJ., concurred.